DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims filed 6-8-2022.  Claim 2 canceled.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 3-7, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Qian 2017/0078785 in view of Pine 10,827,249

Regarding claim 1, Qian teaches an earbud (Fig 2 earbud 200, para [37]), comprising:
a main body (Fig 2, a main body/a housing 202, para [37]), a geometric shape of the main body has a long axis (Fig 2 along axis/left and right of the housing 202) and 
a short axis (Fig 2 a short axis/top and bottom side of the housing 202) orthogonal to each other, 
wherein the main body is housed in a concha cavity of a user when the earbud is worn, and a tragus of the user (Figs 4A/10A-10B-11 shows the main body/the housing 202 in a concha cavity of a user when the earbud is worn) and the long axis are located on a same level (Figs 3A-4, 10A/10B-11 shows);
a sound guiding structure (Fig 2 a sound guiding structure/a protrusion 203 with an opening at a distal end of the protrusion 203 that provides a channel through can be transmitted out and into the ear canal of a user of earbud 200, as indicated by the arrow, para [37]), extending away from the main body (the housing 202) from the long axis of the main body (the long axis/left side of the housing 202);
a battery (Fig 2 shows a battery 216, para [41]), disposed in the main body (the housing 202); and
a sensor (Fig 2 sensor 218, para [41], disposed in the main body (the housing 202, para [39]), adjacent to a periphery of the battery (Fig 2 shows battery 216).
Qian does not teach wherein a sensing surface of the sensor protrudes from an inner side surface of the main body, the inner side surface faces a concha cavity wall of the user, the sensing surface faces away from an outer surface of the main body and securely attaches to the concha cavity wall of the user, and the sound guiding structure extends out from the inner side surface.
Pine teaches wherein a sensing surface of the sensor protrudes from an inner side surface of the main body (Figs 20A-20B sensor 116 protrude downward through the opening, when couple through the opening and it will protrude from the opening through an inner side surface of the main body/an inner housing  surface 112), 
the inner side surface (Figs 7-8, 17A-17C the inner side surface/the inner housing surface 112) faces a concha cavity wall of the user, 
the sensing surface (Figs 7-8 17A-17C shows the sensing/the sensor 116) faces away from an outer surface of the main body (Figs 7-8 an outer surface /outer housing 700 of the main body) and securely attaches to the concha cavity wall of the user, and the sound guiding structure (Figs 17A-17c the sound guiding structure 1716/1718/600) extends out from the inner side surface (Figs 7-8/17A-17C the inner side surface/the inner housing 112). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Qian’s earbud by adding a sensing surface of the sensor protrudes from an inner side surface of the main body, the inner side surface faces a concha cavity wall of the user, the sensing surface faces away from an outer surface of the main body and securely attaches to the concha cavity wall of the user, and the sound guiding structure extends out from the inner side surface as taught by Pine, in order to improve a lightweight and compact wireless earbuds having improved audio characteristics, see Pine ‘s col 3 lines 5-6.
Regarding claim 3, Qian teaches the earbud according to claim 1, wherein the sound guiding structure (Fig 2 the sound guide structure 203, para [37]) and the sensor (Fig 2 shows sensor 218, para [41]) are located on two opposite ends of the long axis (the long axis/left side of the housing 202), and 
the battery (Fig 2 battery 216) is located between the sound guiding structure (203) and the sensor (Fig 2 sensor 218).
Regarding claim 4, Qian teaches the earbud according to claim 3, wherein a position of the battery (Fig 2 battery 216) on the long axis (Fig 2 the long axis/left side of the housing 202) and a position of the sensor (Fig 2 shows sensor 218) on the long axis (the long axis/left side of the housing 202) do not overlap with each other.
Regarding claim 5, Qian teaches the earbud according to claim 1, wherein the position of the sensor (Fig 2 sensor 218) on the long axis (Fig 2 the long axis/left side of the housing 202) and a position of the battery (Fig 2 battery 216) the sound guiding structure (Fig 2 shows sensor 218 is away from the sound guiding structure/ 203, para [37]).
Qian as modified by Pine does not teach the earbud according to claim 1, wherein the position of the sensor on the long axis and a position of the battery on the long axis at least partially overlap, and an overlap is away from the sound guiding structure.
It would have been obvious the sensor and the battery can move around in the housing, such that the position of the sensor on the long axis and a position of the battery on the long axis at least partially overlap, and an overlap is away from the sound guiding structure, as a matter of design choice; where it is obvious to move different part with different position within the house.
Regarding claim 6, Qian teaches the earbud according to claim 5, wherein the sensor and the sound guiding structure are located on a same side of the battery (Figs 2 shows sensor 218, battery 216, and sound guiding structure 203 are located on a same side along the housing 202) and (Fig 2 shows a gap is provided between the battery 216 and the sound guiding structure 203).
Regarding claim 7, Qian teaches the earbud according to claim 1, (Fig 2 shows wherein the sensor 218 is disposed on one side of the battery  216 along the short axis (the top side of the housing 202) and is located above the level (Fig 2 shows sensor 218 is located above the level).
Regarding claim 9, Qian teaches the earbud according to claim 1, further comprising a speaker (Fig 2, speaker 212, para [39, 41]) disposed in the sound guiding structure (Fig 2 shows).
Regarding claim 10, Qian teaches the earbud according to claim 9, (Fig 2 shows wherein the speaker 212 is adjacent to the battery 216, and (Fig 2 shows a position of the sensor 218 on the long axis (the long axis/left side of the housing 202) and (Fig 2 shows a position of the battery 216 on the long axis (the long axis/left side of the housing 202) do not overlap with each other.
Regarding claim 11, Qian teaches the earbud according to claim 9, (Fig 2 shows a wherein a gap is provided between the speaker 212 and the battery 216), and a position of the sensor 218 on the long axis (the long axis/the left side of the housing 202). 
Qian as modified by Pine does not teach a position of the battery on the long axis at least partially overlap.
It would have been obvious the sensor and the battery can move around in the housing , such that the position of the sensor on the long axis and a position of the battery on the long axis at least partially overlap, and a position of the battery on the long axis at least partially overlap, as a matter of design choice; where it is obvious to move different part with different position within the house.
Regarding claim 14, Qian teaches the earbud 200, the housing 202 shows the long axis (left/right side of the housing 202) and short axis (top/bottom side of the housing 202).
Qian as modified by Pine does not teach the earbud according to claim 1, wherein a ratio of the long axis to the short axis is: short axis/long axis = 0.7 to 0.9.  However, having the ratio of the long axis (left/right side of the housing 202) and short axis (top/bottom side of the housing 202) is short axis/long axis = 0.7 to 0.9 was just a matter of design choice.
Regarding claim 15, Qian teach the earbud 200 the housing 202 can have a size and/or shape that suitable for allows it to be easily inserted within the ear of the user, para [12, 37], Figs 2/4 shows the long axis (left/right side of the housing 202) and short axis (top/bottom side of the housing 202).
Qian as modified by Pine does not teach the earbud according to claim 1, wherein a length of the short axis is 13.5 mm to 15.5 mm.  However, having a length of the short axis is 13.5mm to 15.5 mm was just a matter of design choice.
5.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Qian 2017/0078785 in view Pine 10,827,249 further in view of Ji 2020/0107110

Regarding claim 8, Qian as modified by Pine does not teach wherein the sensor is disposed on one side of the battery along the short axis and is located below the level.
Ji teaches the earbud according to claim 1, wherein the sensor is disposed on one side of the battery along the short axis and is located below the level (Fig 7 shows the sensors/microphones 712 and 714 are disposed on one side of the battery 706 along the short axis and is located below the level, para [163,171]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to implement Qian’s invention as modified by Pine by using Ji’s configuration can improve the user experience as well as enhance the acoustic performance of the wireless listening device, see Ji’s para [4].
6.	Claim 12 is  rejected under 35 U.S.C. 103 as being unpatentable over Qian 2017/0078785 in view Pine 10,827,249 further in view of Pierce 2019/0182576

Regarding claim 12, Qian teaches the earbud according to claim 1, wherein in a front view when the earbud is worn (Figs 3A-4A, 10A-11 shows).
Qian as modified by Pine does not teach an included angle is provided between an extending axis direction of the sound guiding structure and the long axis, and the included angle is 0 degrees to 45 degrees.
Pierce teach an included angle is provided between an extending axis direction of the sound guiding structure and the long axis (Fig 2, the sound tube 134 may be substantially straight and oriented along an axis L. sub T, which is oriented at an angle Ѳ sub 1 with respect to the geometric centerline L. sub H of the headphone 100. The angle may be included angle is 5 degrees to 50 degrees, see para [21].
Pierce does not teach exactly the angle is 0 degrees to 45 degrees.  However, having the angle between 0 degree to 45 degree was just a matter of design choice.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed to modified Qian’s invention as modified by Pine as taught by Pierce would provide better fit for user by adjust the earphone.
7.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Qian 2017/0078785 in view Pine 10,827,249 further in view of Ma 2020/0177981

Regarding claim 13, Qian teaches wherein in top view when the earbud is worn (Figs 3A-4, 10A-11).
Qian as modified by Pine does not teach the earbud according to claim 1, wherein in a top view when the earbud is worn, an included angle is provided between an extending axis direction of the sound guiding structure and the long axis, and the included angle is 45 degrees to 80 degrees.
Ma teaches in para [24] the in-ear angle of the earphone is adjusted by rotating the sound guiding tube 30 to achieve optimal wearing comfort.  It would have been obvious to one of ordinary skill in the art before the effective filling date of  the claimed invention to adjust the earphone of Qian’s invention as modified by rotating the sound guide tube includes angle is 45 degrees to 80 degree as taught by Ma, which improves the wearing comfort and thereby improve the sound quality of the earphone, see Ma’s para [24].
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE X DANG whose telephone number is (571)272-0040. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIE X DANG/Examiner, Art Unit 2653                                                                                                                                                                                                        



/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653